BBICKELL, C. J.
The only jurisdiction a justice of the peace can exercise, in a proceeding for bastardy, is an examination to ascertain whether there is probable cause to believe the *178accused is the father of the child. If, after an. examination of the mother of the child and her witnesses, and of the accused and his witnesses, there is probable cause to believe the accused is the father of the child, bail for his appearance at the next term of the Circuit Court must be required of him ; and if he fail to give bail, he must be committed to jail. In the Circuit Court, an issue is formed, to ascertain whether the accused is the father of the child; and on .the determination of the issue, the only final judgment is pronounced which is rendered in the proceedings. The justice not having jurisdiction to make an order of filiation, or to pronounce any judgment on the merits, the order he may make, declaring either that there is, or is not, probable cause to believe the accused is father of the child, is not a judgment of conviction, or of acquittal, which can be pleaded in bar.—Marston v. Jenness, 11 N. H. 156; Davis v State, 6 Blackf. 494. An acquittal, or a conviction, pre-supposes a trial before a court having jurisdiction to pronounce judgment on the merits. A mere hearing before a court limited to the inquiry, whether there is sufficient reason for sending an accusation to a court of competent jurisdiction, to make final disposition of it, whatever may be the result of it, is conclusive upon no one. The justice of the peace was as wholly without power to render a judgment of acquittal, as he was to render a judgment of conviction. The order rendered by him, discharging the defendant, ascertained only that, upon the examination had before him, there was not probable cause to believe the defendant was the father of the child. The order did not preclude a new examination, and had no other effect than an examination before a grand jury, followed by a refusal to find a true bill, would have, upon the power and action of a succeeding jury.
2. The general rule, in regard to the relevancy of evidence, is, that facts and circumstances, which, when proved, are incapable pf affording any reasonable presumption or inference as to a material fact or inquiry involved in the issue, can not be given in evidence.—State v. Wisdom, 8 Port. 511; Campbell v. State, 23 Ala. 44. It is often a most embarrassing question to determine, whether a particular fact or circumstance is too remote to admit of any just, reasonable direction to the jury, in arriving at a conclusion upon, and determining the main point of . inquiry. A fact or circumstance may, in itself, seem trivial, or wholly disconnected with the main fact, the subject of inquiry; and yet, when connected with other facts, of which there is evidence, may aid materially in reaching a satisfactory conclusion. Manifestations of guilt, or of a consciousness of guilt, at or about the time an offense is committed, or in the presence of suspicion or accusation of it, are facts and circum*179stances which may be proved, to connect the person from whom they proceed with the offense. The destruction of the fruits of a crime, or preparation to destroy them, is also a fact of which evidence may be given. The pregnancy of the relator was a Lnown fact, as was, of course, the fact that it was the result of illicit intercourse. That at this time the defendant, who had antecedent opportunities for such intercourse, should be making inquiries and propositions to pay for the means of making a woman miscarry — for producing abortion' — may, of itself, be very weak and inconclusive evidence ; yet we think it was a fact for the consideration of the jury, in connection with the evidence of the prosecutrix that he had sexual intercourse with her at a preceding time, which he denied, asserting that it was at a subsequent time. That he proposed to make the inquiry for another, may affect the weight of the fact of inquiry, or may add to it, as the jury may credit the profession, but does not render it inadmissible.
Affirmed.